DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 11/05/2020 has been entered. Claims 1-18 are pending in this application.  Claims 7-15 are withdrawn. Claims 1-6 and 16-18 are currently under examination.   

Priority
This application is a 371 of PCT/EP2019/061530 filed on 05/06/2019 and claims foreign priority of EUROPEAN PATENT OFFICE (EPO) 18171114.4 filed on 05/07/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election without traverse of Group I invention (claims 1-6 and 16-18) in the reply filed on 06/29/2022 is acknowledged. Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/29/2022. Thus, claims 1-6 and 16-18 are currently under examination.

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 11/05/2020 and 11/13/2020 have been considered.

Claim Objections
Claims 1, 4-6, and 16 are objected to because of the following informalities: In claim 1, change the incorrect recitation “membrane as” (line 7) to “membrane has”. In claim 4, change the incorrect recitation “comprises at least one ultrafiltration, optionally two ultrafiltrations, optionally a first ultrafiltration” (lines 2 to 3), in which the “optionally’ means may or may not present, to “comprises a step of at least one ultrafiltration, of two ultrafiltrations, or of a first ultrafiltration”. In claim 5, change the incorrect recitation “cation exchange resin, optionally in H+ form, and an anion exchange resin, optionally in Cl- form, optionally before” (lines 2-4), in which the “optionally’ means may or may not present, to “cation exchange resin in H+ form and an anion exchange resin in Cl- form, before”. In claim 6, change the incorrect recitation “comprises dialysis, optionally electrodialysis” (line 2) to “comprises dialysis or electrodialysis”. In claim 16, change the incorrect recitation “≤ 10 %, ≤ 5 % prior to”, which is missing conjunction and % unit, to ≤ 10 %, or ≤ 5 % with respect to peak areas of a HPLC chromatogram prior to”, and replace the incorrect recitation “of ≥ 80 %, optionally of ≥ 85 % or optionally 90 % after”, which is also missing % unit, to “of ≥ 80 %, of ≥ 85 %, or of 90 % with respect to peak areas of a HPLC chromatogram after”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 17 and 18 recite the limitation " fermentation broth" (line 3 of claim 17; line 2 of claim 18).  There is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recites the limitation “a ß-galactosidase, optionally E. coli LacZ, and/or a N-acetylhexosaminidase, optionally Bbhl of B. bifidum” (lines 3-5). It is not clear the relationship of LacZ and BbhI to ß-galactosidase and N-acetylhexosaminidase.
Taken together, Applicant is advised to change the recitation “claim 1, wherein” (line 1 of claims 17 and 18) to “claim 2, wherein”; insert article “the” immediately before the recitation “fermentation broth” (line 3 of claim 17; line 2 of claim 18); and change the recitation “a ß-galactosidase, optionally E. coli LacZ, and/or a N-acetylhexosaminidase, optionally Bbhl of B. bifidum” (lines 3-5 of claim 18) to “a ß-galactosidase from E. coli LacZ, and/or a N-acetylhexosaminidase from Bbhl of B. bifidum”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(I) Claims 1-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jennewein et al. (US 2016/0237104, August 18, 2016, hereinafter referred to as Jennewein ‘104) in view of Chassagne et al. (WO 2017/182965, October 26, 2017, hereinafter referred to as Chassagne ‘965, also listed in IDS filed on 11/05/2020).
With regard to structural limitations “A method comprises subjecting an aqueous solution (or obtained from a fermentation or enzymatic process; or obtained by separating biomass from fermentation broth using at least one ultrafiltration) comprising lacto-N-neotetraose (or the purity of lacto-N-neotetraose in the aqueous solution is ≤ 70 % with respect to peak areas of a HPLC chromatogram) to two membrane filtrations using different membranes, wherein one membrane has a molecular weight cut-off of between about 300 to about 500 Dalton, and the other membrane has a molecular weight cut-off of between about 600 to about 800 Dalton” (claims 1-4 and 16), “the aqueous medium is treated with a cation exchange resin in H+ form and an anion exchange resin in Cl- form, before subjecting the aqueous solution to membrane filtration” (claim 5), and “the method further comprises dialysis or electrodialysis” (claim 6):
Jennewein ‘104 disclosed FIG. 6 showing the biosynthesis of the neutral human milk tetrasaccharide lacto-N-neotetraose. The biosynthesis starts with the disaccharide lactose 14 which is converted by ß -1,3-N-acetyl-glucosamintransferase 15 to the trisaccharide lacto-N-triose 16. The trisaccharide lacto-N-triose 16 is subsequently converted into the tetrasaccharide lacto-N-neotetraose 18 by the enzyme 1,4-galactosyltransferase 17. In vivo, a certain percentage of lacto-N-neotetraose 18 (MW: 707.6) is further converted into larger oligosaccharides 19 (MW: 910.6), 20 (MW: 1072.7), 21 by the enzymes 15 and 17. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. For the purification of lacto-N-neotetraose, the larger oligonucleotides as well as the smaller oligonucleotides (educts) lactose 14 (MW: 342.3) and lacto-N-triose 16 (MW: 545.5) may be present as contaminants 22 in a crude solution containing lacto-N-neotetraose. The process enables efficient removal of said contaminants 22 (page 18/23, [0093]; page 7/23, Figure 6). In a preferred embodiment of the process, the neutral HMO which is to be purified is a neutral HMO having more than 3 monosaccharide units, preferably a neutral human milk trisaccharide, tetrasaccharide, pentasaccharide or hexasaccharide. Most preferably, the neutral HMO is 2'-fucosyllactose or lacto-N-neotetraose. For the concentration and desalting of 2'-fucosyllactose containing culture supernatant, an Alfa Laval M-20 membrane filtration module equipped with either a NF99 (Alfa Laval NF99) or NF99HF (Alfa Laval NF99HF) nanofiltration membrane was employed. The used 2'-fucosyllactose (MW: 488.4) containing culture supernatant (containing 25 g/L 2'-fucosyllactose) was separated from the fermentation microbial biomass by using cross-flow filtration. The molecular cutoff of the cross-flow filtration membrane was 150 kDa. The cell free filtrate was then treated with cation ion exchanger (Lewatit S2568 in proton form, Lanxess) and anion ion exchanger (Lewatit S6368 in carbonate form, Lanxess) before being subject to nanofiltration. Inlet pressure of the membrane module was 42 bar and outlet pressure was 40 bar, flow rate of the feed within the membrane module was 8 liter/min. The permeate was removed from the process, whereas the retendate was fed back into reservoir and membrane module. The concentrated solution was diafiltered for desalting by adding deionized water at the same rate as permeate was obtained from the membrane module. Using the diafiltration step, the conductivity of the 2'-fucosyllactose concentrate could decrease from 25 mS to less than 7 mS using the HF99HF membrane. The 2'-fucosyllactose concentrate was subjected to electrodialysis for further reduction of the salt content (page 17/23, [0064]; page 21/23, [0133-0136]). FIG. 8 shows the HPLC analysis of the feed (page 18/23, [0095]).
Jennewein ‘104 did not explicitly disclose the limitations “the other membrane has a molecular weight cut-off of between about 600 to about 800 Dalton” and “an anion exchange resin in Cl- form”, required by claims 1 and 5.
Chassagne ‘965 disclosed a method for separating an N-acetylglucosamine containing neutral oligosaccharide from other compounds present in a fermentation broth. The method comprises the following separation/purification steps in any order: i) ultrafiltration (UF), ii) nanofiltration (NF), and iii) treatment with an ion exchange resin, and/or chromatography on a neutral solid phase. In another embodiment, wherein the N-acetylglucosamine containing neutral human milk oligosaccharide is lacto-N-neotetraose (LNnT) and produced by fermentation, the accompanying carbohydrates are mainly lactose (as acceptor employed in the fermentation and left unreacted), lacto-N-triose II (GlcNAcß1-3Galß1-4Glc, as intermediary carbohydrate in the biosynthetic pathway to LNnT) and p-LNnH (Galß1-4GlcNAcß1-3Galß1-4GlcNAcß1-3Galß1-4Glc, as overglycosylated LNnT) (page 11/37, lines 3-11; page 10/37, 21-26). Any conventional ultrafiltration membrane can be used having a molecular weight cut-off (MWCO) range between about 1 and about 500 kDa, such as 10-250, 50-100, 200-500, 100-250, 1-100, 1-50, 10-25, 1-5 kDa, or any other suitable sub-ranges. The nanofiltration membrane has a MWCO that ensures the retention of the N-acetylglucosamine containing neutral oligosaccharide of interest, that is its MWCO is lower than that of the ultrafiltration membrane(s) used in step i), and around 25-50 % of the molecular weight of the N-acetylglucosamine containing neutral oligosaccharide. In this regard the N-acetylglucosamine containing neutral oligosaccharide is accumulated in the NF retentate (NFR). The nanofiltration can be combined with diafiltration with water to remove, or to reduce the amount of, permeable salts such as monovalent ions more effectively (page 16/37, lines 12-14; page 17/37, lines 1-7). A process for purification of 2'-FL from a fermentation broth obtained by microbial fermentation comprising the following steps: ultrafiltration, strong cation exchange resin chromatography (H+-form), neutralization, strong anion exchange resin chromatography (Cl--form), neutralization, nanofiltration, diafiltration, active charcoal treatment, electrodialysis (page 4/37, lines 3-7).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the nanofiltration of LNnT (MW: 707.6 dalton) to remove lactose (MW: 342.3 dalton), Lacto-N-triose (MW: 545.5), and large oligosaccharides (19, MW: 910.6 dalton; 20, MW: 1072.7 dalton) as taught by Jennewein ‘104 with the nanofiltration cutoff around 25-50 % of the molecular weight of the N-acetylglucosamine containing neutral oligosaccharide in view of Chassagne ‘965 to purify LNnt. One would have been motivated to do so because (a) Jennewein ‘104 teaches that for the purification of lacto-N-neotetraose (MW: 707.6), the larger oligonucleotides (19, MW: 910.6; 20, MW: 1072.7) as well as the smaller oligonucleotides lactose 14 (MW: 342.3) and lacto-N-triose 16 (MW: 545.5) may be present as contaminants in a crude solution, and (b) Chassagne ‘965 teaches that nanofiltration membrane has a MWCO that ensures the retention of the N-acetylglucosamine containing neutral oligosaccharide of interest, that is its MWCO is around 25-50 % of the molecular weight of the N-acetylglucosamine containing neutral oligosaccharide, providing instruction to calculate retention for LNnt with MWCO: 353.8 to 530.7 (= 707.6 x 50% to 707.6 x 75%) and for hexasaccharide 20 with MWCO: 536.4 to 804.5 (= 1072.7 x 50% to 1072.7 x 75%), described above. Thus, one of skill in the art would have a reasonable expectation that by combining the nanofiltration of LNnT (MW: 707.6 dalton) to remove lactose (MW: 342.3 dalton), Lacto-N-triose (MW: 545.5), and large oligosaccharides (19, MW: 910.6 dalton; 20, MW: 1072.7 dalton) as taught by Jennewein ‘104 with the nanofiltration cutoff around 25-50 % of the molecular weight of the N-acetylglucosamine containing neutral oligosaccharide in view of Chassagne ‘965 to purify LNnt, one would achieve Applicant’s claims 1-6 and 16. “In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious)”. See MPEP § 2144.06 [R-08.2012] [I]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A]. The method of Jennewein ‘104 in view of Chassagne ‘965 meets all structural limitation of claimed method and would achieve the same intended results, including “a purity of ≥ 80 %, of ≥ 85 %, or of 90 % with respect to peak areas of a HPLC chromatogram after purification”, required by claim 16.

(II) Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jennewein et al. (US 2016/0237104, August 18, 2016, hereinafter referred to as Jennewein ‘104) in view of Chassagne et al. (WO 2017/182965, October 26, 2017, hereinafter referred to as Chassagne ‘965, also listed in IDS filed on 11/05/2020), as applied to claims 1-6 and 16, and further in view of Miwa et al. (Glycobiology 20(11):1402–1409, 2010, hereinafter referred to as Miwa ‘2010). 
The combination and rationale for combining Jennewein ‘104 and Chassagne ‘965 are disclosed above and the teachings and rationale are incorporated by reference herein.  The combination fails to teach the structural limitations “at least one glycosidase for hydrolyzing one or more carbohydrates other than LNnT in the fermentation broth” and “adding to the fermentation broth a second microorganism expressing a ß-galactosidase from E. coli LacZ, and/or a N-acetylhexosaminidase from Bbhl of B. bifidum”, required by claims 17 and 18.
Miwa ‘2010 disclosed that Bifidobacteria are predominant in the intestines of breastfed infants. The degradation pathway for lacto-N-neotetraose in the same bifidobacterial requires β-galactosidase (BbgIII) and two β-N-acetylhexosaminidases (BbhI and BbhII). The recombinant BbhI, but not BbhII, catalyzed the hydrolysis of lacto-N-triose II to GlcNAc and lactose. All the other β-galactosidase genes in the genomes of B. bifidum JCM1254 and B. bifidum NCIMB41171 encode intracellular enzymes probably acting on lactose. The bbgIV is clustered with lacS and lacI in the genome suggests its function in lactose metabolism. Near the clades of BbgI and BbgIV, there are a lot of LacZ homologues that belong to lactase-type β-galactosidases (page 1402, Abstract; page 1406, right col., para. 2).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the nanofiltration of LNnT to remove lactose, Lacto-N-triose, and large oligosaccharides as taught by Jennewein ‘104 in view of Chassagne ‘965 with β-galactosidase from LacZ and β-N-acetylhexosaminidases from BbhI further in view of Miwa ‘2010 to degrade lactose and lacto-N-triose II contaminants, respectively. One would have been motivated to do so because (a) Jennewein ‘104 in view of Chassagne ‘965 teaches that for the purification of lacto-N-neotetraose (MW: 707.6), the larger oligonucleotides (19, MW: 910.6; 20, MW: 1072.7) as well as the smaller oligonucleotides lactose 14 (MW: 342.3) and lacto-N-triose 16 (MW: 545.5) may be present as contaminants in a crude solution, and (b) Miwa ‘2010 teaches that LacZ homologues that belong to lactase-type β-galactosidases to degrade lactose. The recombinant BbhI catalyzed the hydrolysis of lacto-N-triose II to GlcNAc and lactose, described above. Thus, one of skill in the art would have a reasonable expectation that by combining the nanofiltration of LNnT to remove lactose, Lacto-N-triose, and large oligosaccharides as taught by Jennewein ‘104 in view of Chassagne ‘965 with β-galactosidase from LacZ and β-N-acetylhexosaminidases from BbhI further in view of Miwa ‘2010 to degrade lactose and lacto-N-triose II contaminants, respectively, one would achieve Applicant’s claims 17 and 18. “In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious)”. See MPEP § 2144.06 [R-08.2012] [I]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of copending Application No. 17/612,511 (Jennewein et al., claim set of 11/18/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl ‘511 claims “A method for purification of an oligosaccharide of interest from a fermentation broth, wherein the method comprises: providing a fermentation broth which comprises contains the oligosaccharide of interest (or a neutral oligosaccharide or a sialylated oligosaccharide… lacto-N-tetraose, lacto-N-neotetraose… or any other HMO as listed in Table 1), biomass, microbial cells and carbohydrates other than the oligosaccharide of interest; removing the microbial cells from the fermentation broth, thereby providing a process stream; subjecting the process stream to a first filtration using a nanofiltration membrane, thereby providing a filtrate which contains the oligosaccharide of interest; subjecting the filtrate to a second filtration using a nanofiltration membrane… and removing one or more salts from the process stream using electrodialysis thereby providing a purified preparation of the oligosaccharide of interest” (claims 1 and 7), “wherein the nanofiltration membrane used in the first filtration has a molecular weight cut-off of between about 700 Dalton and about 3,000 Dalton… about 1,000 and about 2,000 Dalton” (claim 5), and “wherein the nanofiltration membrane used in the second filtration has a molecular weight cut-off between 100 Dalton and 1,000 Dalton, optionally a molecular weight cut-off of about 150 Dalton and about 500 Dalton, optionally a molecular weight cut-off of about 200 and about 300 Dalton” (claim 6), reading on claims 1, 2, and 6 of this Applications. Claims 2 and 3 of  Appl ‘511 also read on claims 3 and 4 of this instant Application, respectively. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623